Order
Per Curiam:
Mr. Gregory D. Chandler appeals the judgment of the Circuit Court of Jackson County, Missouri, which affirmed a decision by the Board of Police Commissioners of Kansas City, Missouri, terminating Mr. Chandler’s employment with the Kansas City Police Department on the grounds that Mr. Chandler had violated several Department personnel policies. Because a published opinion would have no jurisprudential value, we have instead provided a memorandum of law to the parties explaining our ruling. We affirm the circuit court’s judgment. Rule 84.16(b).